Title: To Alexander Hamilton from Joseph Cross, 18 January 1800
From: Cross, Joseph
To: Hamilton, Alexander


          
            Sir
            Portland, Jany. 18th 1800
          
          I had this honor to receive your letter, of the 2d inst on Wednesday evening last, but too late to answer it by the returning mail.
          The following is a correct copy of my furlough—“Joseph Cross, Cadet in the First Regiment of Artillerists & engineers, has permission to be absent on furlough, from the date hereof, until the thirty-first day of March, ——— Anno Domini One thousand, and eighteen hundred, on or before, which day, he will return to the Garrison, Camp, or Rendezvous of Capt. Nehemiah Freeman’s Company and resume his duty; as the Major of the District, or the Major of the Battalion, to which the company may be attached, shall direct.”
          “Neh. Freeman, 
          Capt. and Commandg”
          “Fort-Jay, Sept. 16th 1799.
          Registered. Phillip  Rodrigue lieut. & fort adjutant”
          Those letters which you, sir, have done me the honor to write me, being the first I have ever received with any endorsment on them, I had been in the habit of considering the signature, of the author as the only criterion whereby to judge of the authenticity  of epistolary writing.
          Your letter, dated “Trenton, Oct. 17th 1799” was indorsed with the name of hone. secy. of war—This, sir, appeared to render indorsment, considered as the rule of authenticity, uncertain.
          I believed, no detriment, whatever, could arise to that respect and subordination, attached to the grade which I fill at present, by transmitting to you the letter inclosed in my last.
          On the contrary, it occurred to me, that it would be improper to send you a letter in answer to one I had received unsigned, and, consequently, had no positive means of ascertaining what person was the author thereof.
          I hope, sir, if you still think I have fallen into a misconception, you will attribute it to inexperience & immaturity of judgement, rather than to any other cause—
          I have the honor to be Respectfully & obediently
          
            J. Cross CADET 1st Regt. Art & Eng
          
          Major-General Alexander Hamilton, New-York—
          
            P. S. Indisposition prevents me from preparing a more fair copy before the mail closes
          
          
            J. C.
          
        